Citation Nr: 1758481	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-11 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to January 1981.  The appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A hearing was held before the undersigned in July 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A September 2013 rating decision notified the Veteran that his service-connected disabilities were permanent and total in nature and that basic eligibility to DEA benefits was established from November 23, 2012. 

2.  The appellant, who is the Veteran's daughter, was born on November [REDACTED], 1986 and was 26 years old on November 23, 2012.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under 38 U.S.C. Chapter 35 are not met.  38 U.S.C. § 3501 (2012); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031 and 38 C.F.R. § 21.1032 emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  In this case, the essential facts are not in dispute; the claim rests on the application of the relevant law and cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, the Board finds that the duties to notify and assist are not applicable and no further action is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (finding that VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Legal Criteria and Analysis

Basic eligibility for DEA benefits is established in one of several ways, including being a child of a veteran who has a permanent and total disability evaluation.  38 U.S.C. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this case, the appellant's potential eligibility for DEA benefits derives from her status as the child of a permanently and totally disabled veteran.

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e., delayed) in certain situations, including when the veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child.  Id. 

The basic ending date for DEA benefits is the child's 26th birthday.  38 U.S.C. § 3512; 38 C.F.R. § 20.3041(c).  However, if the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be 8 years from such effective date or date of notification, whichever is more advantageous to the child.  38 U.S.C. § 3512; 38 C.F.R. § 20.3041(d)(1).  The ending date can be extended if, among other things, the child suspends his or her program due to conditions determined by VA to have been beyond her control; for example, if immediate family obligations beyond her control require her to take employment, or pursuit of her program is precluded because of her own illness, or she is ordered to active military duty or involuntarily ordered to full-time National Guard duty.  38 U.S.C. § 3512; 38 C.F.R. §§ 20.3041(g), 21.3043.  Unfortunately, however, under applicable law, no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c).  Further, no person is eligible for educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g)(2).  In no event may educational assistance be provided after the period of entitlement has been exhausted.

In this case, in a September 2013 rating decision, it was determined that the Veteran had a total service-connected disability, permanent in nature, effective November 23, 2012, the date that a VA examination showed that the Veteran's service-connected conditions were now static and future examinations were no longer required.  Basic eligibility to DEA was granted effective November 23, 2012.

During the July 2017 Board hearing, the Veteran indicated that he was informed by VA that the appellant was eligible for DEA benefits until the age of 31 twice over the phone following the September 2013 rating decision which established basic eligibility to DEA benefits effective November 23, 2012.  In a March 2014 statement and during the July 2017 Board hearing, the appellant indicated that she left her job in reliance of this information.  In her February 2014 Dependents' Application for VA Education Benefits (VA 22-5490), the appellant stated that she would begin a Master's Degree program at a university in August 2014.  The appellant contends that DEA benefits should be awarded because of VA's mistake in originally stating that she was eligible for benefits until she turned 31. 

It is not disputed that the appellant was born on November [REDACTED], 1986 and that she was already 26 years old when eligibility to DEA was established on November 23, 2012.  However, as that date is subsequent to the appellant's 26th birthday, she is ineligible for Chapter 35 DEA benefits as a matter of law.  38 U.S.C. § 3512; 38 C.F.R. § 20.3041(c).  

The Board acknowledges that there are exceptions to the age limit of 26 for DEA benefits.  The Board has considered these exceptions, as noted in 38 C.F.R. § 21.3041; however, they are not pertinent to the appellant.  As indicated above, extensions of ending dates are applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control, such as their own illness or being ordered to active duty or involuntarily ordered to full-time National Guard duty during his or her period of eligibility.  Extensions do not apply in the present matter because the Veteran was not granted eligibility for DEA benefits until after the appellant's 26th birthday.  The appellant was never eligible for educational assistance, because she was already 26 years of age when the Veteran was found to be permanently and totally disabled.  Therefore, the appellant was never an eligible child.

The Board acknowledges the appellant's contentions that the Veteran was told by VA that the appellant was eligible for DEA benefits and that she detrimentally relied upon that information when leaving her job.  The appellant is essentially asserting that benefits should be granted on an equitable basis.  However, federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided, and regardless of the circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Any erroneous or misleading information the appellant may have been provided cannot create a right to the benefit.  In this case, the pertinent legal authority governing entitlement to DEA benefits is clear and specific: a person may not be found eligible for such benefits under circumstances where he or she reached his or her 26th birthday on or before the effective date of the finding of the Veteran being permanently and totally disabled by service-connected disability.

The Board empathizes with the appellant's goal of furthering her education and is sympathetic to her contentions; however, it lacks legal authority to award benefits outside the scope of the law.  In this case, because a child of the Veteran is not permitted to begin receiving DEA benefits after age 26 and because basic eligibility to such benefits was not established until after the appellant had turned 26, the claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C. § 5107(b) are not for application.





ORDER

Entitlement to DEA benefits under 38 U.S.C. Chapter 35 is denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


